Name: Decision of 29 April 2004 amending Commission Decision 97/221/EC as regards the animal health conditions and veterinary certification for meat products transiting or being temporarily stored in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  politics and public safety;  tariff policy;  foodstuff;  health;  cooperation policy
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 154/8 COMMISSION DECISION of 29 April 2004 amending Commission Decision 97/221/EC as regards the animal health conditions and veterinary certification for meat products transiting or being temporarily stored in the Community (notified under document number C(2004) 1589) (Text with EEA relevance) (2004/427/CE) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), in particular Article 8 (5), third indent, and Article 9 (2) (b) and (4) (c), Whereas: (1) Commission Decision 97/221/EC lays down animal health conditions and model veterinary certificates in respect of imports of meat products from third countries (2). (2) Commission Decision 97/222/EC lays down the list of third countries from which the Member States authorise the importation of meat products (3) (3) Council Directive 97/78/EC lays down the principles governing the organisation of veterinary checks on products entering the Community from third countries (4) and certain provisions for transit are already provided for in Article 11 such as the use of AMMO messages and of the common veterinary entry document. (4) However, it is necessary in order to safeguard the disease situation in the Community to further ensure that consignments of meat products transiting through the Community, comply with the animal health import conditions applicable for authorised countries in regard to the relevant species concerned. (5) Council Decision 79/542/EEC drawing up a list of third countries or parts of third countries, and laying down animal and public health, and veterinary certification conditions for the importation into the Community of certain live animals and their fresh meat (5), has recently been amended to include transit conditions and a derogation for transit between Russia with a reference to the specific borber inspection posts designated for this latter purpose. (6) In the light of experience, it appears that the presentation to the border inspection post, pursuant to Article 7 of Directive 97/78/EC, of the original veterinary documents established in the exporting third country to fulfil the regulatory requirement of the third country of destination, is not sufficient to ensure that the animal health conditions required for the safe introduction into the territory of the Community of the products concerned are effectively satisfied; it is therefore appropriate to establish a specific model of animal health certificate to be used in transit situations for the products concerned. (7) It is further appropriate to clarify the implementation of the condition laid down in Article 11 of Directive 97/78/EC, that transit is only allowed from third countries whose products are not prohibited for introduction in the territory of the Community, by making reference to the list of third countries annexed to Decision 97/222/EC. (8) However specific conditions for transits via the Community of consignments to and from Russia should be foreseen due to the geographical situation of Kaliningrad and taking into account climatic problems impeding the use of some ports at certain times of the year. (9) Commission Decision 2001/881/EC draws up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries (6) and it is appropriate to specify the border inspection posts designated for the control of such transits taking into account this Decision. (10) Commission Decision 2000/584/EC should be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health. HAS ADOPTED THIS DECISION: Article 1 Commission Decision 97/221/EC is amended as follows: 1. The following Article 3a is inserted: Article 3a Member States shall ensure that consignments of meat products for human consumption, introduced onto the territory of the Community and which are destined for a third country either by transit immediately or after storage in accordance with Articles 12 (4) or 13 of Directive 97/78/EC, and not intended for importation into the EC shall comply with the following requirements: (a) they shall come from the territory of a third country or a part thereof listed in the Annex to Decision 97/222/EC and have undergone the minimum treatment for the import of meat products of the species concerned foreseen therein. (b) they shall meet the specific animal health conditions for the species concerned set out in the model animal health certificate drawn up under the Annex I to Decision 97/221/EC. (c) they shall be accompanied by an animal health certificate established in accordance with the model laid down in Annex III, signed by an official veterinarian of the competent veterinary services of the third country concerned. (d) they are certified as acceptable for transit or storage (as appropriate) on the Common Veterinary Entry Document by the Official Veterinarian of the Border Inspection Post of introduction.  2. The following Article 3b is inserted: Article 3b 1. By way of derogation from Article 3a Member States shall authorise the transit by road or by rail through the Community, between designated Community border inspection posts listed in Annex IV to Decision 2001/881/EC, of consignments coming from and destined to Russia directly or via another third country provided that the following conditions are met: (a) the consignment shall be sealed with a serially numbered seal at the border inspection post of entry to the EC by the veterinary services of the competent authority; (b) the documents accompanying the consignment and referred to in Article 7 of Directive 97/78/EC shall be stamped ONLY FOR TRANSIT TO RUSSIA VIA THE EC  on each page by the official veterinarian of the competent authority responsible for the BIP; (c) the procedural requirements provided for in Article 11 of Directive 97/78/EC shall be complied with; (d) the consignment is certified as acceptable for transit on the Common Veterinary Entry Document by the Official Veterinarian of the Border Inspection Post of introduction. 2. unloading or storage, as defined in Article 12 (4) or Article 13 of Directive 97/78/EC, on EC territory of such consignments shall not be allowed. 3. regular audits shall be made by the competent authority to ensure that the number of consignments and the quantities of products leaving the EC territory matches the number and quantities entering.  3. The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 May 2004. Article 1 point 1 and the Annex shall only apply from 1 January 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 18,23.1.2002, p. 11. (2) OJ L 89,4.4.1997. p. 26. Decision as last amended by Decision2004/212/EC (OJ L 73. 11.3.2004, p. 11). (3) OJ L98, 4.4.1997, p. 39. Decision as last amended by Decision 2004/245/EC (OJ L 77, 13.3.2004, p.62). (4) OJ L 24, 30.1.1998, p. 9. Directive as last amended by the Act concerning me conditions of Accession (OJ L 236, 23.9.2003, p. 381.). (5) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Decision 2004/212/EC (OJ L 73, 11.3.2004, p. 11). (6) OJ L 326, 11.12.2001, p. 44. Decision last amended by Decision 2003/831/EC (OJ L 313, 28.11.2003, p. 61.). ANNEX The Annex to Decision 97/221/EEC is amended as follow: 1. The Annex is renumbered to Annex I 2. The following Annex II is added: ANNEX II (Transit and/or storage) 